Exhibit 10.1

 

SIXTH AMENDMENT TO REVOLVING CREDIT

AND TERM LOAN AGREEMENT

 

This Sixth Amendment to Revolving Credit and Term Loan Agreement is dated as of
August 29, 2008, between XETA TECHNOLOGIES, INC., an Oklahoma corporation
(“Borrower”), and BANK OF OKLAHOMA, N.A. (“Bank”).

 

RECITALS

 

A.                                   Reference is made to the Revolving Credit
and Term Loan Agreement dated as of October 1, 2003, and amended June 7, 2004,
September 30, 2005, December 21, 2005, September 28, 2006, and September 5, 2007
(as amended, the “Credit Agreement”) between Borrower and Bank, pursuant to
which currently exists:  (i) a term loan in the original principal amount of
$3,374,734.33 (“Term Loan”), (ii) a real estate loan in the original principal
amount of $2,238,333.48 (“Real Estate Loan”), and (iii) a revolving line of
credit in the amount of $7,500,000 (“Revolving Line”).  Terms used herein shall
have the meanings ascribed to them in the Credit Agreement unless otherwise
defined herein.

 

B.                                     Borrower has requested that Bank extend
the commitment under the Revolving Line to September 30, 2009; and Bank has
agreed to accommodate such request, subject to the terms and conditions set
forth below.

 

AGREEMENT

 

For valuable consideration received, it is agreed as follows:

 

1.                                       AMENDMENTS TO THE CREDIT AGREEMENT. 
The Credit Agreement is hereby amended as follows:

 

1.1.                             The Revolving Line Note, attached to the Credit
Agreement as Schedule “1.49” is hereby replaced by the $7,500,000 Promissory
Note in form and content as set forth on Schedule “1.1” attached hereto
(“Renewal Note”).

 

1.2.                             Section 1.53 (Termination Date) is hereby
amended to reflect that the date “September 28, 2008” shall now mean and read
“September 30, 2009”.

 

1.3.                             Section 8.1 (Funded Debt to EBITDA Ratio) is
hereby deleted and replaced with the following:

 

“8.1                           Funded Debt to EBITDA Ratio.  Maintain at all
times a Funded Debt to EBITDA Ratio of not greater than 2.75 to 1.”

 

1.4.                             Section 8.2 (Minimum Tangible Net Worth) is
hereby deleted and replaced with the following:

 

“8.2                           Minimum Tangible Net Worth.  Maintain at all
times a Tangible Net Worth of not less than Eleven Million and No/100 Dollars
($11,000,000).”

 

1.5.                             Section 8.4 (Capital Expenditures) is hereby
deleted and replaced with the following:

 

“8.4                           Capital Expenditures.  Not make expenditures for
fixed or capital assets if, after giving effect thereto, the aggregate of all
such expenditures would exceed $1,500,000 during any fiscal year of the
Borrower.”

 

--------------------------------------------------------------------------------


 

2.                                       CONDITIONS PRECEDENT.  Borrower shall
deliver to Bank at or before closing:

 

2.1.                             This Amendment and all schedules hereto;

 

2.2.                             The Renewal Note; and

 

2.3.                             Any other instruments, documents or agreements
reasonably requested by Bank in connection herewith.

 

3.                                       Borrower Ratification.  Borrower hereby
ratifies and confirms the Credit Agreement, Security Agreement and all other
instruments, documents and agreements executed by Borrower in connection with
the Credit Agreement, and acknowledges and agrees that they remain in full force
and effect, binding and enforceable against the Borrower in accordance with
their terms.

 

4.                                       Representations.  Borrower represents
and warrants that (i) no Event of Default exists under the Credit Agreement or
any instruments, documents or agreements executed by Borrower in connection
therewith (collectively, the “Loan Documents”), and (ii) all representations and
warranties made in the Loan Documents remain true and correct as of the date
hereof.  Borrower further represents and warrants that all authority documents
delivered to Bank in connection with the Credit Agreement remain in full force
and effect and have not been modified or changed whatsoever.

 

5.                                       Governing Law and Binding Effect.  This
document shall be governed by and construed in accordance with the laws of the
State of Oklahoma, and shall inure to the benefit of and be binding upon the
parties hereto, their successors and assigns.

 

6.                                       No Change.  Except as expressly amended
hereby, the Credit Agreement, and all instruments, documents and agreements
executed and/or delivered by Borrower to Bank in connection therewith, shall
remain in full force and effect and unchanged.

 

7.                                       Costs, Expenses and Fees.  Borrower
agrees to pay all costs, expenses and fees incurred by Bank or otherwise in
connection herewith, including, without limitation, all reasonable attorney
fees, costs and expenses of Riggs, Abney, Neal, Turpen, Orbison & Lewis.

 

8.                                       Multiple Counterparts.  This Amendment
may be executed in multiple counterparts.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

 

“Borrower”

 

 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Robert B. Wagner

 

 

 Robert B. Wagner, Chief Financial Officer

 

 

 

 

 

“Bank”

 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

 

 

By

/s/ David Lamb

 

 

 David Lamb, Senior Vice President

 

3

--------------------------------------------------------------------------------


 

Schedule “1.1”

 

(Renewal Note)

 

4

--------------------------------------------------------------------------------